Citation Nr: 0713015	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service between 1945 and 
1966, totaling more than 19 years active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened a claim of service 
connection for back disability and denied the claim on its 
merits.  

Nevertheless, the Board must initially determine whether new 
and material evidence sufficient to reopen his claim has been 
received because doing so goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has identified the issue as set forth 
on the title page.

In April 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.


FINDINGS OF FACT

1.  The RO denied service connection for back disability in 
May 1998, the RO notified the veteran of the decision and of 
appellate rights, but he did not timely appeal this 
determination, and the decision became final. 

2.  Evidence received since the May 1998 is new, but 
cumulative.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1998 decision that denied service 
connection for back disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1998). 

2.  Evidence received since the May 1998 RO rating decision 
is not new and material; the claim of entitlement to service 
connection for back disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice a letter, dated in March 2004, in connection 
with his application to reopen his claim for service 
connection for back disability.  That correspondence 
specifically advised him of the information and evidence 
necessary to substantiate his claim; informed him of his and 
VA's respective responsibilities in obtaining evidence in 
support of his claim; and suggested that he submit any 
pertinent evidence in his possession.  

In dealing with VA's duties to notify and assist in the 
context of an application to reopen a previously and finally 
disallowed claim, the United States Court of Appeals for 
Veterans Claim (Federal Court) has held that a claimant must 
be notified of the evidence and information that is necessary 
to reopen the claim, i.e., definitions of "new" and 
"material" evidence; as well as evidence previously lacking 
to establish his entitlement to the underlying claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Federal Court 
did not specify that VA must reiterate its reasoning for 
previously denying the veteran's underlying claim, only that 
VA must identify to the veteran the evidence necessary to 
demonstrate a previously unsatisfied element of that claim.  

The RO's March 2004 letter satisfies the requirements set out 
in Kent.  Not only did this notice provide definitions of 
"new" and "material" evidence, it also stated that the 
veteran must submit such evidence to show that the claimed 
disability was incurred in or aggravated by the his active 
duty service, i.e., that current disability was linked to 
service.  This nexus element of a claim for service 
connection had been deemed lacking by the RO's in its May 
1998 rating decision.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
veteran with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the March 2004 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).    

The file shows that the veteran has submitted post-service 
private treatment records, dated from July 1999 to November 
2002, in support of his application to reopen his claim.  The 
veteran has not indicated that he received any additional 
medical treatment for his back disability.  VA is required to 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits" so long as the claimant "adequately identifies 
those records and authorizes the Secretary to obtain them."  
VA's duty to secure records, however, extends only to 
relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005).  Thus, the Board concludes that VA's duty to 
assist the veteran in obtaining all pertinent private and VA 
medical records in connection with this claim has been 
fulfilled.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The veteran has not been afforded a VA examination in 
connection with his claim.  The Board notes that in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the validity of 3.159(c)(4)(iii), and 
held that in the absence of new and material sufficient to 
reopen a claim, VA was not required to provide assistance to 
a claimant, including affording him a VA examination or 
obtaining a medical opinion.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

In a May 1998 rating decision, the RO denied service 
connection for back disability on the basis that there the 
evidence failed to establish any relationship between the 
veteran's present back condition and any disease or injury 
during military service.  Thus, the claim was denied.  
Because the veteran did not submit a Notice of Disagreement 
(NOD) to this rating decision, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1998).  

The veteran filed his application to reopen his claim of 
service connection for back disability in February 2004.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" means evidence not previously submitted to agency 
decision-makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's May 
1998 rating decision includes post-service private medical 
records, dated from July 1999 to November 2002.  These 
records confirmed the veteran's current back disability, as 
evidenced by the previously considered records, dated from 
September 1988 to April 1997.  As such the additional pieces 
of evidence are cumulative.  These records do not describe 
any link between current disability and service, and it was 
the absence of such evidence a link to service that was the 
basis for the prior denial.  Accordingly, this evidence does 
not support an unestablished fact necessary to substantiate 
the claim.  Consequently, VA has not received new and 
material evidence to reopen the veteran's claim, and this 
appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for back 
disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


